                 Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 1 of 25




 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
                         FOR THE WESTERN DISTRICT OF WASHINGTON
 8                                      AT SEATTLE

 9 MATTHEW BRACKMAN, individually                     CLASS ACTION
   and on behalf of all others similarly situated,
10                                                    Case No. _____________________
11                   Plaintiff,
                                                      CLASS ACTION COMPLAINT
12 v.
                                                      JURY TRIAL DEMANDED
13 T-MOBILE USA, INC.,

14                   Defendant.
15
            Plaintiff Matthew Brackman (“Plaintiff”), individually and on behalf of all others
16
     similarly situated, brings this class action against Defendant T-Mobile USA, Inc. (“T-Mobile” or
17
     “Defendant”) stemming from a recent data breach and the theft of Personal Identifying
18
     Information (“PII”), including Social Security Numbers, dates of birth, and drivers’ license
19
     numbers, belonging to tens-of-millions of Defendant’s customers nationwide.
20
                                     JURISDICTION AND VENUE
21

22          1.       This Court has subject-matter jurisdiction pursuant to the Class Action Fairness

23 Act, 28 U.S.C. § 1332(d) because (1) the matter in controversy exceeds the sum or value of

24 $5,000,000, exclusive of interest and costs, (2) the action is a class action, (3) there are members

25 of the proposed Class who are diverse from Defendant, and (4) there are more than 100

26

     CLASS ACTION COMPLAINT - 1                                           Ide Law Office
                                                                    7900 SE 28th Street, Suite 500
     (Case No. ________________)                                      Mercer Island, WA 98040
                                                                         Ph.: 206 625-1326
                   Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 2 of 25




 1 proposed Class members. This Court has supplemental jurisdiction over state law claims

 2 pursuant to 28 U.S.C. § 1367 because they form part of the same case or controversy as the

 3
     claims within the Court’s original jurisdiction.
 4
              2.       This Court has general personal jurisdiction over Defendant because Defendant is
 5
     a resident and citizen of this district, Defendant conducts substantial business in this district, and
 6
     the events giving rise to Plaintiff’s claims arise out of Defendant’s contacts with this district.
 7

 8            3.       Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(1) & (2) because

 9 Defendant is a resident and citizen of this district and a substantial part of the events or

10 omissions giving rise to Plaintiff’s claims occurred in this district.

11                                                     PARTIES
12            4.       Plaintiff Matthew Brackman is a resident and citizen of the state of Ohio.
13
              5.       Defendant T-Mobile USA, Inc. is a Delaware corporation with its principal place
14
     of business in Bellevue, Washington.
15
                                           FACTUAL ALLEGATIONS
16
         I.   T-Mobile USA, Inc.
17
              6.       Defendant is a multinational telecommunications company that provides mobile
18

19 phone services and other services throughout the United States and the world.

20            7.       Defendant has over 102.1 million customers.1

21            8.       Customers, like Plaintiff and Class members, provide certain Personal Identifying
22 Information (“PII”) to Defendant which is required in order to obtain mobile phone services and

23
     other services. This information includes:
24

25   1
      https://investor.t-mobile.com/news-and-events/t-mobile-us-press-releases/press-release-details/2021/T-Mobile-
     Adds-5.5-Million-Postpaid-Customers-in-2020--the-Most-in-Company-History--and-Further-Expands-5G-
26   Network-Leadership-by-Exceeding-Ambitious-2020-5G-Goals/default.aspx.


     CLASS ACTION COMPLAINT - 2                                                      Ide Law Office
                                                                              7900 SE 28th Street, Suite 500
     (Case No. ________________)                                                Mercer Island, WA 98040
                                                                                   Ph.: 206 625-1326
                     Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 3 of 25




 1                       a. Name;

 2                       b. Address;
 3                       c. Phone number;
 4                       d. Driver’s license number;
 5                       e. Social Security number;
 6
                         f. Financial information;
 7
                         g. Government identification number; and
 8
                         h. Date of birth.
 9
                9.       As a technology company with an acute interest in maintaining the confidentiality
10
     of the PII entrusted to it, Defendant is well-aware of the numerous data breaches that have
11
     occurred throughout the United States and its responsibility for safeguarding users’ PII.
12

13              10.      Defendant represents to its customers that it possesses robust security features to

14 protect PII. Defendant assures Plaintiffs and Class Members, “With T-Mobile, you don’t have to

15 worry. Our privacy principles mean you can trust us to do the right thing with your data.”2

16              11.      Defendant also represents:
17
                         We use administrative, technical, contractual, and physical
18                       safeguards designed to protect your data while it is under our
                         control. For example, when you contact us by phone or visit us in
19                       our stores, we have procedures in place to make sure that only the
                         primary account holder or authorized users have access.
20
                         Despite our efforts, we cannot guarantee that our safeguards will
21                       prevent every unauthorized attempt to access, use, or disclose
22                       personal data. Be sure to use a strong password to access your
                         information and not one you use for other services. You should
23                       also use multi-factor authentication where possible.3

24       II.    The Value of Personal Identifying Information

25   2
         https://www.t-mobile.com/privacy-center.
26   3
         https://www.t-mobile.com/privacy-center/our-practices/privacy-policy.


     CLASS ACTION COMPLAINT - 3                                                       Ide Law Office
                                                                                 7900 SE 28th Street, Suite 500
     (Case No. ________________)                                                   Mercer Island, WA 98040
                                                                                      Ph.: 206 625-1326
                  Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 4 of 25




 1              12.      It is well known that PII, and financial account information in particular, is an

 2 invaluable commodity and a frequent target of hackers.

 3
                13.      According to Javelin Strategy & Research, in 2017 alone over 16.7 million
 4
     individuals were affected by identity theft, causing $16.8 billion to be stolen.4
 5
                14.      Consumers place a high value not only on their PII, but also on the privacy of that
 6
     data. This is because identity theft causes “significant negative financial impact on victims” as
 7
                                                                             5
 8 well as severe distress and other strong emotions and physical reactions.

 9              15.      Consumers are particularly concerned with protecting the privacy of their

10 financial account information and social security numbers, which are the “secret sauce” that is

11 “as good as your DNA to hackers.”6 There are long-term consequences to data breach victims

12
     whose social security numbers are taken and used by hackers. Even if they know their social
13
     security numbers have been accessed, Plaintiffs and Class Members cannot obtain new numbers
14
     unless they become a victim of social security number misuse. Even then, the Social Security
15
     Administration has warned that “a new number probably won’t solve all [] problems … and
16
                                    7
17 won’t guarantee … a fresh start.”

18              16.      The PII of minors (like the dependents of many Class Members) can be used to

19 receive illicit gains through methods such as credit card fraud with newly created accounts. The

20

21   4
       Javelin Strategy & Research, Identity Fraud Hits All Time High With 16.7 Million U.S. Victims in 2017, According
     to New Javelin Strategy & Research Study (Feb. 6, 2018), https://www.javelinstrategy.com/press-release/identity-
22   fraud-hits-all-time-high-167-million-us-victims-2017-according-new-javelin.
     5
         Identity Theft Resource Center, Identity Theft: The Aftermath 2017,
23 https://www.ftc.gov/system/files/documents/public_comments/2017/10/00004-141444.pdf.
     6
24    Cameron Huddleston, How to Protect Your Kids From the Anthem Data Breach, Kiplinger, (Feb. 10, 2015),
     https://www.kiplinger.com/article/credit/T048-C011-S001-how-to-protect-your-kids-from-the-anthem-data-
     brea.html.
25
     7
         Social Security Admin., Identity Theft and Your Social Security Number, at 6-7, https://www.ssa.gov/pubs/EN-05-
26 10064.pdf.

     CLASS ACTION COMPLAINT - 4                                                        Ide Law Office
                                                                                7900 SE 28th Street, Suite 500
     (Case No. ________________)                                                  Mercer Island, WA 98040
                                                                                     Ph.: 206 625-1326
                Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 5 of 25




 1 fact that a minor’s social security number has not yet been used for financial purposes actually

 2 makes it more valued by hackers rather than less. The “blank slate” credit file of a child is much

 3
     less limited than the potentially low credit score of an adult. Social security numbers that have
 4
     never been used for financial purposes are uniquely valuable as thieves can pair them with any
 5
     name and birthdate. After that happens, thieves can open illicit credit cards or even sign up for
 6
     government benefits.8
 7

 8 III.      Industry Standards for Data Security

 9           17.      In light of the numerous high-profile data breaches targeting companies like

10 Target, Neiman Marcus, eBay, Anthem, Capital One, Marriott, and Equifax, Defendant is, or

11 reasonably should have been, aware of the importance of safeguarding PII, as well as of the

12 foreseeable consequences of its systems being breached.

13
             18.      Security standards commonly accepted among businesses that store PII using the
14
     internet include, without limitation:
15
                      a. Maintaining a secure firewall configuration;
16
                      b. Monitoring for suspicious or irregular traffic to servers;
17
                      c. Monitoring for suspicious credentials used to access servers;
18

19                    d. Monitoring for suspicious or irregular activity by known users;

20                    e. Monitoring for suspicious or unknown users;

21                    f. Monitoring for suspicious or irregular server requests;

22                    g. Monitoring for server requests for PII;

23                    h. Monitoring for server requests from VPNs; and

24

25   8
      Richard Power, “Child Identity Theft: New Evidence Indicates Identity Thieves are Targeting Children for
     Unused Social Security Numbers,” Carnegie Mellon CyLab,
26   https://www.cylab.cmu.edu/_files/pdfs/reports/2011/child-identity-theft.pdf.


     CLASS ACTION COMPLAINT - 5                                                     Ide Law Office
                                                                              7900 SE 28th Street, Suite 500
     (Case No. ________________)                                                Mercer Island, WA 98040
                                                                                   Ph.: 206 625-1326
                  Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 6 of 25




 1                       i. Monitoring for server requests from Tor exit nodes.

 2              19.      The U.S. Federal Trade Commission (“FTC”) publishes guides for businesses for
 3 cybersecurity9 and protection of PII10 which includes basic security standards applicable to all

 4
     types of businesses.
 5
                20.      The FTC recommends that businesses:
 6
                         a. Identify all connections to the computers where you store sensitive
 7                          information.
 8                       b. Assess the vulnerability of each connection to commonly known or
 9                          reasonably foreseeable attacks.

10                       c. Do not store sensitive consumer data on any computer with an internet
                            connection unless it is essential for conducting their business.
11
                         d. Scan computers on their network to identify and profile the operating system
12                          and open network services. If services are not needed, they should be disabled
                            to prevent hacks or other potential security problems. For example, if email
13                          service or an internet connection is not necessary on a certain computer, a
                            business should consider closing the ports to those services on that computer
14
                            to prevent unauthorized access to that machine.
15
                         e. Pay particular attention to the security of their web applications—the
16                          software used to give information to visitors to their websites and to retrieve
                            information from them. Web applications may be particularly vulnerable to a
17                          variety of hack attacks

18                       f. Use a firewall to protect their computers from hacker attacks while it is
                            connected to a network, especially the internet.
19
                         g. Determine whether a border firewall should be installed where the business’s
20                          network connects to the internet. A border firewall separates the network
21                          from the internet and may prevent an attacker from gaining access to a
                            computer on the network where sensitive information is stored. Set access
22                          controls—settings that determine which devices and traffic get through the
                            firewall—to allow only trusted devices with a legitimate business need to
23

24   9
       Start with Security: A Guide for Business, FTC (June 2015), https://www.ftc.gov/system/files/documents/plain-
     language/pdf0205-startwithsecurity.pdf.
25
     10
          Protecting Personal Information: A Guide for Business, FTC (Oct. 2016),
26 https://www.ftc.gov/system/files/documents/plain-language/pdf-0136_proteting personalinformation.pdf.

     CLASS ACTION COMPLAINT - 6                                                      Ide Law Office
                                                                                7900 SE 28th Street, Suite 500
     (Case No. ________________)                                                  Mercer Island, WA 98040
                                                                                     Ph.: 206 625-1326
                  Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 7 of 25




 1                           access the network. Since the protection a firewall provides is only as
                             effective as its access controls, they should be reviewed periodically.
 2
                        h. Monitor incoming traffic for signs that someone is trying to hack in. Keep an
 3                         eye out for activity from new users, multiple log-in attempts from unknown
                           users or computers, and higher-than-average traffic at unusual times of the
 4
                           day.
 5
                        i. Monitor outgoing traffic for signs of a data breach. Watch for unexpectedly
 6                         large amounts of data being transmitted from their system to an unknown
                           user. If large amounts of information are being transmitted from a business’
 7                         network, the transmission should be investigated to make sure it is authorized.
 8              21.     The FTC has brought enforcement actions against businesses for failing to
 9 adequately and reasonably protect customer information, treating the failure to employ

10
     reasonable and appropriate measures to protect against unauthorized access to confidential
11
     consumer data as an unfair act or practice prohibited by Section 5 of the Federal Trade
12
     Commission Act, 15 U.S.C. § 45. Orders resulting from these actions further clarify the
13
                                                                         11
14 measures businesses must take to meet their data security obligations.

15              22.     Because Defendant was entrusted with applicants’ PII, it had, and has, a duty to

16 applicants to keep their PII secure.

17              23.     Applicants, such as Plaintiff and the Class, reasonably expect that when they
18
     provide PII to a company, the company will safeguard their PII.
19
                24.     Nonetheless, Defendant failed to upgrade and maintain its data security systems
20
     in a meaningful way so as to prevent the data breach discussed below. Had Defendant properly
21
     maintained its systems and adequately protected them, it could have prevented the data breach.
22

23   IV.        The Data Breach

24

25
     11
          Federal Trade Commission, Privacy and Security Enforcement: Press Releases, https://www.ftc.gov/news-
26 events/media-resources/protecting-consumer-privacy/privacy-security-enforcement.

     CLASS ACTION COMPLAINT - 7                                                      Ide Law Office
                                                                               7900 SE 28th Street, Suite 500
     (Case No. ________________)                                                 Mercer Island, WA 98040
                                                                                    Ph.: 206 625-1326
                  Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 8 of 25




 1              25.     On August 15, 2021, Defendant stated that it was investigating “a forum post

 2 claiming to be selling a mountain of personal data.” The seller stated that “they have obtained

 3
     data related to over 100 million people, and that the data came from T-Mobile servers.”12
 4
                26.     The seller stated that “[t]he data includes social security numbers, phone
 5
     numbers, names, physical addresses, unique IMEI numbers, and driver licenses information.”13
 6
                27.     The asking price for a subset of the data containing 30 million Social Security
 7
                                                       14
 8 numbers was 6 bitcoin, worth approximately $270,000.

 9              28.     On August 16, 2021, Defendant acknowledged that “unauthorized access to some

10 T-Mobile data occurred.”15

11              29.     Defendant also stated, “We are confident that the entry point used to gain access
12
     has been closed.”16
13
                30.     On August 17, 2021, Defendant confirmed that “a subset of T-Mobile data had
14
     been accessed by unauthorized individuals,” including “customers’ first and last names, date of
15
     birth, SSN, and driver’s license/ID information for a subset of current and former postpay
16
                                                 17
17 customers and prospective T-Mobile customers.”

18              31.     Defendant stated that it would send communications to affected customers stating

19 that it is:

20                           •   Immediately offering 2 years of free identity protection
21                               services with McAfee’s ID Theft Protection Service.

22
     12
          https://www.vice.com/en/article/akg8wg/tmobile-investigating-customer-data-breach-100-million.
23   13
          Id.
     14
24        Id.
     15
          https://www.t-mobile.com/news/network/cybersecurity-incident-update-august-2021.
25   16
          Id.
26   17
          https://www.t-mobile.com/news/network/additional-information-regarding-2021-cyberattack-investigation.


     CLASS ACTION COMPLAINT - 8                                                       Ide Law Office
                                                                                7900 SE 28th Street, Suite 500
     (Case No. ________________)                                                  Mercer Island, WA 98040
                                                                                     Ph.: 206 625-1326
                 Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 9 of 25




 1                       •   Recommending all T-Mobile postpaid customers
                             proactively change their PIN by going online into their T-
 2                           Mobile account or calling our Customer Care team by
                             dialing 611 on your phone. This precaution is despite the
 3
                             fact that we have no knowledge that any postpaid account
 4                           PINs were compromised.

 5                       •   Offering an extra step to protect your mobile account with
                             our Account Takeover Protection capabilities for postpaid
 6                           customers, which makes it harder for customer accounts to
                             be fraudulently ported out and stolen.
 7
                         •   Publishing a unique web page later on Wednesday for one
 8
                             stop information and solutions to help customers take steps
 9                           to further protect themselves.18

10              32.   Plaintiff received a letter from Defendant dated September 2, 2021, notifying

11 them of the breach and advising them to “remain vigilant against threats of identity theft or

12 fraud, and to regularly review and monitor your account statements and credit history for any

13
     signs of unauthorized transactions or activity.”
14
                33.   Plaintiff also received a text message from Defendant notifying them of the
15
     breach.
16
                34.   Defendant did not state how long the unauthorized individuals had access to
17

18 Defendant’s servers or when the breach first occurred.

19              35.   Defendant did not state why it was unable to detect the unauthorized individuals

20 accessing Defendant’s servers.

21              36.   Defendant failed to prevent the data breach because it did not adhere to
22
     commonly accepted security standards and failed to detect that its databases were subject to a
23
     security breach.
24

25

26   18
          Id.


     CLASS ACTION COMPLAINT - 9                                           Ide Law Office
                                                                     7900 SE 28th Street, Suite 500
     (Case No. ________________)                                       Mercer Island, WA 98040
                                                                          Ph.: 206 625-1326
                  Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 10 of 25




 1              37.      As a direct and proximate result of Defendant’s actions and omissions in failing

 2 to protect Plaintiffs’ PII, Plaintiff and the Class have been damaged.

 3
                38.      Plaintiffs and the Class have been placed at a substantial risk of harm in the form
 4
     of credit fraud or identity theft and have incurred and will likely incur additional damages in
 5
     order to prevent and mitigate credit fraud or identity theft. The information exposed in the data
 6
     breach is, by its very nature, the information necessary to obtain mobile phone services, apply
 7

 8 for and obtain lines of credit, and myriad financially related activities.

 9              39.      In addition to the irreparable damage that may result from the theft of PII,

10 identity theft victims must spend numerous hours and their own money repairing the impacts

11 caused by this breach. After conducting a study, the Department of Justice’s Bureau of Justice

12
     Statistics found that identity theft victims “reported spending an average of about 7 hours
13
     clearing up the issues” and resolving the consequences of fraud in 2014.19
14
                40.      In addition to fraudulent charges and damage to their credit, Plaintiff and the
15
     Class will spend substantial time and expense (a) monitoring their accounts to identify
16

17 fraudulent or suspicious charges; (b) cancelling and reissuing cards; (c) purchasing credit

18 monitoring and identity theft prevention services; (d) attempting to withdraw funds linked to

19 compromised, frozen accounts; (e) removing withdrawal and purchase limits on compromised

20 accounts; (f) communicating with financial institutions to dispute fraudulent charges; (g)

21
     resetting automatic billing instructions and changing passwords; (h) freezing and unfreezing
22
     credit bureau account information; (i) cancelling and re-setting automatic payments as
23

24

25
     19
          U.S. Dep’t of Justice, Victims of Identity Theft, 2014 (Nov. 13, 2017),
26 http://www.bjs.gov/content/pub/pdf/vit14.pdf.

     CLASS ACTION COMPLAINT - 10                                                         Ide Law Office
                                                                                    7900 SE 28th Street, Suite 500
     (Case No. ________________)                                                      Mercer Island, WA 98040
                                                                                         Ph.: 206 625-1326
                 Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 11 of 25




 1 necessary; and (j) paying late fees and declined payment penalties as a result of failed automatic

 2 payments.

 3
                41.      Additionally, Plaintiff and the Class have suffered or are at increased risk of
 4
     suffering from, inter alia, the loss of the opportunity to control how their PII is used, the
 5
     diminution in the value and/or use of their PII entrusted to Defendant, and loss of privacy.
 6
                                                CLASS ALLEGATIONS
 7
                42.      Plaintiff, individually and on behalf of all others, brings this class action pursuant
 8

 9 to Fed. R. Civ. P. 23.

10              43.      The proposed Class is defined as follows:

11                       Nationwide Class: All persons who utilized Defendant T-Mobile
                         USA, Inc.’s services and whose PII was maintained on Defendant
12                       T-Mobile USA, Inc.’s servers that were compromised in the Data
13                       Breach.

14              44.      The Class excludes the following: Defendant, its affiliates, and its current and

15 former employees, officers and directors, and the Judge assigned to this case.

16              45.      Plaintiffs reserve the right to modify, change, or expand the definitions of the
17 proposed Class based upon discovery and further investigation.

18
                46.      Numerosity: The proposed Class is so numerous that joinder of all members is
19
     impracticable. Although the precise number is not yet known to Plaintiff, Plaintiff reasonably
20
     approximates that the number of Class Members is in excess of 53 million.20 The Class
21
     Members can be readily identified through Defendant’s records.
22

23              47.      Commonality: Questions of law or fact common to the Class include, without

24 limitation:

25

26   20
          See https://www.foxbusiness.com/technology/t-mobile-hit-with-class-action-lawsuits-over-data-breach.


     CLASS ACTION COMPLAINT - 11                                                       Ide Law Office
                                                                                7900 SE 28th Street, Suite 500
     (Case No. ________________)                                                  Mercer Island, WA 98040
                                                                                     Ph.: 206 625-1326
              Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 12 of 25




 1                  a. Whether Defendant owed a duty or duties to Plaintiff and the Class to
                       exercise due care in collecting, storing, safeguarding, and obtaining their PII;
 2
                    b. Whether Defendant breached that duty or those duties;
 3
                    c. Whether Defendant failed to establish appropriate administrative, technical,
 4                     and physical safeguards to ensure the security and confidentiality of records
 5                     to protect against known and anticipated threats to security;

 6                  d. Whether the security provided by Defendant was satisfactory to protect
                       customer information as compared to industry standards;
 7
                    e. Whether Defendant misrepresented or failed to provide adequate information
 8                     to customers regarding the type of security practices used;
 9                  f. Whether Defendant knew or should have known that it did not employ
                       reasonable measures to keep Plaintiff’s and the Class’ PII secure and prevent
10                     loss or misuse of that PII;
11
                    g. Whether Defendant acted negligently in connection with the monitoring and
12                     protecting of Plaintiff’s and Class’ PII;

13                  h. Whether Defendant’s conduct was intentional, willful, or negligent;

14                  i. Whether Defendant violated any and all statutes and/or common law listed
                       herein;
15
                    j. Whether the Class suffered damages as a result of Defendant’s conduct,
16                     omissions, or misrepresentations; and
17                  k. Whether the Class is entitled to injunctive, declarative, and monetary relief as
18                     a result of Defendant’s conduct.

19           48.    Typicality: The claims or defenses of Plaintiffs are typical of the claims or

20 defenses of the Class. Class members were injured and suffered damages in substantially the

21 same manner as Plaintiff, Class members have the same claims against Defendant relating to the

22 same course of conduct, and Class members are entitled to relief under the same legal theories

23
     asserted by Plaintiff.
24
             49.    Adequacy: Plaintiff will fairly and adequately protect the interests of the proposed
25
     Class and has no interests antagonistic to those of the proposed Class. Plaintiff has retained
26

     CLASS ACTION COMPLAINT - 12                                          Ide Law Office
                                                                     7900 SE 28th Street, Suite 500
     (Case No. ________________)                                       Mercer Island, WA 98040
                                                                          Ph.: 206 625-1326
                Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 13 of 25




 1 counsel experienced in the prosecution of complex class actions including, but not limited to,

 2 data breaches.

 3
               50.   Predominance: Questions of law or fact common to proposed Class members
 4
     predominate over any questions affecting only individual members. Common questions such as
 5
     whether Defendant owed a duty to Plaintiff and the Class and whether Defendant breached its
 6
     duties predominate over individual questions such as measurement of economic damages.
 7

 8             51.   Superiority: A class action is superior to other available methods for the fair and

 9 efficient adjudication of these claims because individual joinder of the claims of the Class is

10 impracticable. Many members of the Class are without the financial resources necessary to

11 pursue this matter. Even if some members of the Class could afford to litigate their claims

12
     separately, such a result would be unduly burdensome to the courts in which the individualized
13
     cases would proceed. Individual litigation increases the time and expense of resolving a
14
     common dispute concerning Defendant’s actions toward an entire group of individuals. Class
15
     action procedures allow for far fewer management difficulties in matters of this type and provide
16

17 the unique benefits of unitary adjudication, economies of scale, and comprehensive supervision

18 over the entire controversy by a single judge in a single court.

19             52.   Manageability: Plaintiff is unaware of any difficulties that are likely to be
20 encountered in the management of this action that would preclude its maintenance as a class

21
     action.
22
               53.   The Class may be certified pursuant to Rule 23(b)(2) because Defendant has
23
     acted on grounds generally applicable to the Class, thereby making final injunctive relief and
24
     corresponding declaratory relief appropriate with respect to the claims raised by the Class.
25

26

     CLASS ACTION COMPLAINT - 13                                           Ide Law Office
                                                                      7900 SE 28th Street, Suite 500
     (Case No. ________________)                                        Mercer Island, WA 98040
                                                                           Ph.: 206 625-1326
              Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 14 of 25




 1           54.     The Class may also be certified pursuant to Rule 23(b)(3) because questions of

 2 law and fact common to the Class will predominate over questions affecting individual

 3
     members, and a class action is superior to other methods for fairly and efficiently adjudicating
 4
     the controversy and causes of action described in this Complaint.
 5
             55.     Particular issues under Rule 23(c)(4) are appropriate for certification because
 6
     such claims present particular, common issues, the resolution of which would advance the
 7

 8 disposition of this matter and the parties’ interests therein.

 9                                        CAUSES OF ACTION

10                                              COUNT I
                                              NEGLIGENCE
11                                        (on behalf of the Class)
12           56.     Plaintiff hereby incorporates by reference all preceding paragraphs as though
13
     fully set forth herein.
14
             57.     Defendant owed a duty of care to Plaintiff and Class members to use reasonable
15
     means to secure and safeguard the entrusted PII, to prevent its unauthorized access and
16
     disclosure, to guard it from theft, and to detect any attempted or actual breach of its systems.
17

18 These common law duties existed because Plaintiff and Class members were the foreseeable and

19 probable victims of any inadequate security practices. In fact, not only was it foreseeable that

20 Plaintiff and Class members would be harmed by the failure to protect their PII because hackers

21 routinely attempt to steal such information and use it for nefarious purposes, Defendant knew

22
     that it was more likely than not Plaintiff and other Class members would be harmed by such
23
     exposure of their PII.
24
             58.     Defendant’s duties to use reasonable security measures also arose as a result of
25
     the special relationship that existed between Defendant, on the one hand, and Plaintiff and Class
26

     CLASS ACTION COMPLAINT - 14                                          Ide Law Office
                                                                     7900 SE 28th Street, Suite 500
     (Case No. ________________)                                       Mercer Island, WA 98040
                                                                          Ph.: 206 625-1326
                 Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 15 of 25




 1 members, on the other hand. The special relationship arose because Plaintiff and Class members

 2 entrusted Defendant with their PII as part of the process to obtain mobile phone services.

 3
     Defendant alone could have ensured that its data security systems and practices were sufficient
 4
     to prevent or minimize the data breach.
 5
                59.   Defendant’s duties to use reasonable data security measures also arose under
 6
     Section 5 of the Federal Trade Commission Act (“FTC Act”), 15 U.S.C. § 45, which prohibits
 7

 8 “unfair . . . practices in or affecting commerce,” including, as interpreted and enforced by the

 9 FTC, the unfair practice of failing to use reasonable measures to protect PII. Various FTC

10 publications and data security breach orders further form the basis of Defendant’s duties. In

11 addition, individual states have enacted statutes based upon the FTC Act that also created a duty.

12
                60.   Defendant’s violations of Section 5 of the FTC Act constitute negligence per se.
13
                61.   Defendant breached the aforementioned duties when it failed to use security
14
     practices that would protect the PII provided to it by Plaintiff and Class members, thus resulting
15
     in unauthorized third-party access to the Plaintiff’s and Class members’ PII.
16

17              62.   Defendant further breached the aforementioned duties by failing to design, adopt,

18 implement, control, manage, monitor, update, and audit its processes, controls, policies,

19 procedures, and protocols to comply with the applicable laws and safeguard and protect

20 Plaintiff’s and Class members’ PII within its possession, custody, and control.

21
                63.   As a direct and proximate cause of failing to use appropriate security practices,
22
     Plaintiff’s and Class members’ PII was disseminated and made available to unauthorized third
23
     parties.
24
                64.   Defendant admitted that Plaintiff’s and Class members’ PII was wrongfully
25

26 disclosed as a result of the breach.

     CLASS ACTION COMPLAINT - 15                                           Ide Law Office
                                                                      7900 SE 28th Street, Suite 500
     (Case No. ________________)                                        Mercer Island, WA 98040
                                                                           Ph.: 206 625-1326
              Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 16 of 25




 1          65.     The breach caused direct and substantial damages to Plaintiff and Class members,

 2 as well as the possibility of future and imminent harm through the dissemination of their PII and

 3
     the greatly enhanced risk of credit fraud or identity theft.
 4
            66.     By engaging in the forgoing acts and omissions, Defendant committed the
 5
     common law tort of negligence. For all the reasons stated above, Defendant’s conduct was
 6
     negligent and departed from reasonable standards of care including by, but not limited to: failing
 7

 8 to adequately protect the PII; failing to conduct regular security audits; and failing to provide

 9 adequate and appropriate supervision of persons having access to Plaintiff’s and Class members’

10 PII.

11          67.     But for Defendant’s wrongful and negligent breach of its duties owed to Plaintiff
12
     and the Class, their PII would not have been compromised.
13
            68.     Neither Plaintiff nor the Class contributed to the breach or subsequent misuse of
14
     their PII as described in this Complaint. As a direct and proximate result of Defendant’s actions
15
     and inactions, Plaintiff and the Class have been put at an increased risk of credit fraud or identity
16

17 theft, and Defendant has an obligation to mitigate damages by providing adequate credit and

18 identity monitoring services. Defendant is liable to Plaintiff and the Class for the reasonable

19 costs of future credit and identity monitoring services for a reasonable period of time,

20 substantially in excess of two years. Defendant is also liable to Plaintiff and the Class to the

21
     extent that they have directly sustained damages as a result of identity theft or other
22
     unauthorized use of their PII, including the amount of time Plaintiff and the Class have spent
23
     and will continue to spend as a result of Defendant’s negligence. Defendant is also liable to
24
     Plaintiff and the Class to the extent their PII has been diminished in value because Plaintiff and
25

26 the Class no longer control their PII and to whom it is disseminated.

     CLASS ACTION COMPLAINT - 16                                            Ide Law Office
                                                                      7900 SE 28th Street, Suite 500
     (Case No. ________________)                                        Mercer Island, WA 98040
                                                                           Ph.: 206 625-1326
              Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 17 of 25




 1                                              COUNT II
                                        INVASION OF PRIVACY
 2                                        (on behalf of the Class)
 3           69.     Plaintiff hereby incorporates by reference all preceding paragraphs as though
 4
     fully set forth herein.
 5
             70.     Defendant invaded Plaintiff’s and the Class’s right to privacy by allowing the
 6
     unauthorized access to their PII and by negligently maintaining the confidentiality of Plaintiff’s
 7
     and the Class’s PII, as set forth above.
 8

 9           71.     The intrusion was offensive and objectionable to Plaintiff, the Class, and to a

10 reasonable person of ordinary sensibilities in that Plaintiff’s and the Class’s PII was disclosed

11 without prior written authorization from Plaintiff and the Class.

12           72.     The intrusion was into a place or thing which was private and is entitled to be
13
     private, in that Plaintiff and the Class provided and disclosed their PII to Defendant privately
14
     with an intention that the PII would be kept confidential and protected from unauthorized
15
     disclosure. Plaintiff and the Class were reasonable to believe that such information would be
16
     kept private and would not be disclosed without their written authorization.
17

18           73.     As a direct and proximate result of Defendant’s above acts, Plaintiff’s and the

19 Class’ PII was viewed, distributed, and used by persons without prior written authorization and

20 Plaintiff and the Class suffered damages as described herein.

21           74.     Defendant committed oppression, fraud, or malice by permitting the unauthorized
22
     disclosure of Plaintiff’s and the Class’s PII with a willful and conscious disregard of their right
23
     to privacy.
24
             75.     Unless and until enjoined, and restrained by order of this Court, Defendant’s
25

26 wrongful conduct will continue to cause Plaintiff and the Class great and irreparable injury in

     CLASS ACTION COMPLAINT - 17                                          Ide Law Office
                                                                     7900 SE 28th Street, Suite 500
     (Case No. ________________)                                       Mercer Island, WA 98040
                                                                          Ph.: 206 625-1326
              Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 18 of 25




 1 that the PII maintained by Defendant can be viewed, printed, distributed, and used by

 2 unauthorized persons. Plaintiff and the Class have no adequate remedy at law for the injuries in

 3
     that a judgment for the monetary damages will not end the invasion of privacy for Plaintiff and
 4
     the Class, and Defendant may freely treat Plaintiff’s and the Class’s PII with sub-standard and
 5
     insufficient protections.
 6
                                              COUNT III
 7                                      UNJUST ENRICHMENT
 8                                       (on behalf of the Class)

 9          76.     Plaintiff hereby incorporates by reference all preceding paragraphs as though

10 fully set forth herein.

11          77.     Plaintiff and the Class have an interest, both equitable and legal, in their PII that
12 was conferred upon, collected by, and maintained by Defendant and that was ultimately

13
     compromised in the data breach.
14
            78.     Defendant, by way of its acts and omissions, knowingly and deliberately enriched
15
     itself by saving the costs it reasonably should have expended on security measures to secure
16
     Plaintiff’s and the Class’s PII.
17

18          79.     Defendant also understood and appreciated that the PII pertaining to Plaintiff and

19 the Class was private and confidential and its value depended upon Defendant maintaining the

20 privacy and confidentiality of that PII.

21          80.     Instead of providing for a reasonable level of security that would have prevented
22
     the breach—as is common practice among companies entrusted with such PII—Defendant
23
     instead consciously and opportunistically calculated to increase its own profits at the expense of
24
     Plaintiff and the Class. Nevertheless, Defendant continued to obtain the benefits conferred on it
25

26 by Plaintiff and the Class. The benefits conferred upon, received, and enjoyed by Defendant

     CLASS ACTION COMPLAINT - 18                                           Ide Law Office
                                                                     7900 SE 28th Street, Suite 500
     (Case No. ________________)                                       Mercer Island, WA 98040
                                                                          Ph.: 206 625-1326
              Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 19 of 25




 1 were not conferred officiously or gratuitously, and it would be inequitable and unjust for

 2 Defendant to retain these benefits.

 3
             81.     Plaintiff and the Class, on the other hand, suffered as a direct and proximate
 4
     result. As a result of Defendant’s decision to profit rather than provide requisite security, and the
 5
     resulting breach disclosing Plaintiff’s and the Class’s PII, Plaintiff and the Class suffered and
 6
     continue to suffer considerable injuries in the forms of, inter alia, attempted identity theft, time
 7

 8 and expenses mitigating harms, diminished value of PII, loss of privacy, and increased risk of

 9 harm.

10           82.     Thus, Defendant engaged in opportunistic conduct in spite of its duties to
11 Plaintiff and the Class, wherein it profited from interference with Plaintiff’s and the Class’s

12
     legally protected interests. As such, it would be inequitable, unconscionable, and unlawful to
13
     permit Defendant to retain the benefits it derived as a consequence of its conduct.
14
             83.     Accordingly, Plaintiff, on behalf of himself and the Class, respectfully requests
15
     that this Court award relief in the form of restitution or disgorgement in the amount of the
16

17 benefit conferred on Defendant as a result of its wrongful conduct, including specifically, the

18 amounts that Defendant should have spent to provide reasonable and adequate data security to

19 protect Plaintiff’s and the Class’s PII, and/or compensatory damages.

20                                              COUNT IV
                                               BAILMENT
21
                                          (on behalf of the Class)
22
             84.     Plaintiff hereby incorporates by reference all preceding paragraphs as though
23
     fully set forth herein.
24
             85.     Plaintiff and the Class provided, or authorized disclosure of, their PII to
25

26 Defendant for the exclusive purpose of obtaining mobile phone services.

     CLASS ACTION COMPLAINT - 19                                            Ide Law Office
                                                                      7900 SE 28th Street, Suite 500
     (Case No. ________________)                                        Mercer Island, WA 98040
                                                                           Ph.: 206 625-1326
              Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 20 of 25




 1           86.     In allowing their PII to be made available to Defendant, Plaintiff and the Class

 2 intended and understood that Defendant would adequately safeguard their PII.

 3
             87.     For its own benefit, Defendant accepted possession of Plaintiff’s and the Class’s
 4
     PII for the purpose of making available its own services.
 5
             88.     By accepting possession of Plaintiff’s and the Class’s PII, Defendant understood
 6
     that Plaintiff and the Class expected Defendant to adequately safeguard their personal
 7

 8 information. Accordingly, a bailment (or deposit) was established for the mutual benefit of the

 9 parties. During the bailment (or deposit), Defendant owed a duty to Plaintiff and the Class to

10 exercise reasonable care, diligence, and prudence in protecting their personal information.

11           89.     Defendant breached its duty of care by failing to take appropriate measures to
12
     safeguard and protect Plaintiff’s and the Class’s personal information, resulting in the unlawful
13
     and unauthorized access to and misuse of their PII.
14
             90.     As a direct and proximate result of Defendant’s breach of its duty, Plaintiffs and
15
     Class Members suffered consequential damages that were reasonably foreseeable to Defendant,
16

17 including but not limited to the damages set forth above.

18           91.     As a direct and proximate result of Defendant’s breach of its duties, the personal

19 information of Plaintiff and the Class entrusted, directly or indirectly, to Defendant during the

20 bailment (or deposit) was damaged and its value diminished.

21
                                            COUNT V
22                               BREACH OF IMPLIED CONTRACT
                                      (on behalf of the Class)
23
             92.     Plaintiff hereby incorporates by reference all preceding paragraphs as though
24
     fully set forth herein.
25

26

     CLASS ACTION COMPLAINT - 20                                          Ide Law Office
                                                                     7900 SE 28th Street, Suite 500
     (Case No. ________________)                                       Mercer Island, WA 98040
                                                                          Ph.: 206 625-1326
              Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 21 of 25




 1          93.     Defendant invited applicants, including Plaintiff and the Class, to obtain mobile

 2 phone services. As consideration for the benefits Defendant was to administer, Plaintiff and the

 3
     Class provided their PII to Defendant. When Plaintiff and the Class provided their PII to
 4
     Defendant, they entered into implied contracts by which Defendant agreed to protect their PII
 5
     and only use it solely to administer benefits. As part of the offer, Defendant would safeguard the
 6
     PII using reasonable or industry-standard means.
 7

 8          94.     Accordingly, Plaintiff and the Class accepted Defendant’s offer to provide mobile

 9 phone services and provided Defendant their PII.

10          95.     Plaintiff and the Class fully performed their obligations under the implied
11 contracts with Defendant. However, Defendant breached the implied contracts by failing to

12
     safeguard Plaintiff’s and the Class’s PII.
13
            96.     The losses and damages Plaintiff and the Class sustained that are described herein
14
     were the direct and proximate result of Defendant’s breaches of its implied contracts with them.
15
     Additionally, because Plaintiff and the Class continue to be parties to the ongoing administration
16

17 and distribution of benefits under the contracts, and because damages may not provide a

18 complete remedy for the breaches alleged herein, Plaintiff and the Class are therefore entitled to

19 specific performance of the contracts to ensure data security measures necessary to properly

20 effectuate the contracts maintain the security of their PII from unlawful exposure.

21
            97.     Defendant’s conduct as alleged herein also violated the implied covenant of good
22
     faith and fair dealing inherent in every contract, and Defendant is liable to Plaintiff and the Class
23
     for associated damages and specific performance.
24
                                              COUNT VI
25
                                      BREACH OF CONFIDENCE
26                                      (on behalf of the Class)


     CLASS ACTION COMPLAINT - 21                                            Ide Law Office
                                                                      7900 SE 28th Street, Suite 500
     (Case No. ________________)                                        Mercer Island, WA 98040
                                                                           Ph.: 206 625-1326
             Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 22 of 25




 1          98.     Plaintiff hereby incorporates by reference all preceding paragraphs as though

 2 fully set forth herein.

 3
            99.     As alleged above, Plaintiff and the Class had agreements with Defendant, both
 4
     express and implied, that required Defendant to keep their PII confidential.
 5
            100.    Defendant breached that confidence by disclosing Plaintiff’s and the Class’s PII
 6
     without their authorization and for unnecessary purposes.
 7

 8          101.    As a result of the data breach, Plaintiff and the Class suffered damages that were

 9 attributable to Defendant’s failure to maintain confidence in their PII.

10                                  COUNT VII
            VIOLATION OF THE WASHINGTON CONSUMER PROTECTION ACT
11                      Wash. Rev. Code Ann. § 19.86.010 et seq.
                               (on behalf of the Class)
12

13          102.    Plaintiff hereby incorporates by reference all preceding paragraphs as though

14 fully set forth herein.

15          103.    Plaintiff and the Class are “persons” within the meaning of Wash. Rev. Code
16 Ann. § 19.86.010(1).

17
            104.    Defendant is a “person” within the meaning of the Wash. Rev. Code Ann. §
18
     19.86.010(1), and Defendant conducts “trade” and “commerce” within the meaning of Wash.
19
     Rev. Code Ann. § 19.86.010(2).
20
            105.    Wash. Rev. Code Ann. § 19.86.020 states: “Unfair methods of competition and
21

22 unfair or deceptive acts or practices in the conduct of any trade or commerce are hereby declared

23 unlawful.”

24          106.    Defendant’s conduct, as described above, constitutes unfair methods of
25 competition and unfair or deceptive acts or practices in the conduct of any trade or commerce.

26

     CLASS ACTION COMPLAINT - 22                                          Ide Law Office
                                                                    7900 SE 28th Street, Suite 500
     (Case No. ________________)                                      Mercer Island, WA 98040
                                                                         Ph.: 206 625-1326
              Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 23 of 25




 1          107.    Defendant’s conduct directly and proximately caused injury to Plaintiff and the

 2 Class.

 3
            108.    Defendant’s conduct is injurious to the public interest because it “(a) [i]njured
 4
     other persons; (b) had the capacity to injure other persons; [and] (c) has the capacity to injure
 5
     other persons.” Wash. Rev. Code Ann. § 19.86.093.
 6
            109.    Wash. Rev. Code Ann. § 19.86.090 states: “Any person who is injured in his or
 7

 8 her business or property by a violation of RCW 19.86.020 . . . may bring a civil action in

 9 superior court to enjoin further violations, to recover the actual damages sustained by him or her,

10 or both, together with the costs of the suit, including a reasonable attorney’s fee.”

11          110.    As a direct and proximate result of Defendant’s unfair acts and / or practices,
12
     Plaintiff and the Class suffered injury in fact and actual damages including, but not limited to,
13
     the lost value of their PII, ongoing and imminent and certainly impending threat of identity theft
14
     and fraud, time spent monitoring and reviewing bank and credit card statements, initiating fraud
15
     alerts and identify theft alerts, lost work time, and other damages.
16

17          111.    Plaintiff and the Class are entitled to (1) an order enjoining the conduct described

18 above and ordering Defendant to take remedial measures to prevent future breaches, (2) actual

19 damages, (3) treble damages pursuant to RCW §19.86.090; and (4) costs and reasonable

20 attorneys’ fees.

21
                                         PRAYER FOR RELIEF
22
            WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated, prays
23
     for a judgment against Defendant as follows:
24
                    a. For an order certifying the proposed Class, appointing Plaintiff as
25                     Representative of the proposed Class, and appointing the law firms
                       representing Plaintiff as counsel for the Class;
26

     CLASS ACTION COMPLAINT - 23                                            Ide Law Office
                                                                      7900 SE 28th Street, Suite 500
     (Case No. ________________)                                        Mercer Island, WA 98040
                                                                           Ph.: 206 625-1326
            Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 24 of 25




 1                b. For compensatory and punitive and treble damages in an amount to be
                     determined at trial;
 2
                  c. Payment of costs and expenses of suit herein incurred;
 3
                  d. Both pre-and post-judgment interest on any amounts awarded;
 4
                  e. Payment of reasonable attorneys’ fees and expert fees;
 5

 6                f. Such other and further relief as the Court may deem proper.

 7                                 DEMAND FOR JURY TRIAL

 8         Plaintiff hereby demands trial by jury.

 9 Dated: September 21, 2021.                         s/Matthew J. Ide, WSBA No. 26002
                                                      Matthew J. Ide, WSBA No. 26002
10                                                    IDE LAW OFFICE
                                                      7900 SE 28th Street, Suite 500
11                                                    Mercer Island, WA 98040
                                                      Tel. (206) 625-1326
12
                                                      Fax: (206) 622-0909
13                                                    email: mjide@yahoo.com

14                                                    Charles Schaffer, Esq.*
                                                      Nicholas J. Elia, Esq.*
15                                                    LEVIN SEDRAN & BERMAN LLP
                                                      510 Walnut Street, Suite 500
16                                                    Philadelphia, PA 19106-3697
17                                                    Telephone: (215) 592-1500
                                                      dlevin@lfsblaw.com
18                                                    nelia@lfsblaw.com

19                                                    Jeffrey S. Goldenberg, Esq.*
                                                      GOLDENBERG SCHNEIDER, LPA
20                                                    4445 Lake Forest Drive, Suite 490
                                                      Cincinnati, OH 45242
21
                                                      Telephone: (513) 345-8291
22                                                    Fax: (513) 345-8294
                                                      jgoldenberg@gs-legal.com
23
                                                      Joseph Lyon, Esq.*
24                                                    THE LYON FIRM, LLC
                                                      2754 Erie Ave
25
                                                      Cincinnati, OH 45208
26                                                    Telephone: (513) 381-2333


     CLASS ACTION COMPLAINT - 24                                      Ide Law Office
                                                                 7900 SE 28th Street, Suite 500
     (Case No. ________________)                                   Mercer Island, WA 98040
                                                                      Ph.: 206 625-1326
            Case 2:21-cv-01277-JLR Document 1 Filed 09/21/21 Page 25 of 25




 1                                            jlyon@thelyonfirm.com

 2                                            Attorneys for Plaintiff
 3                                            * Denotes pro hac vice motion to be filed.
 4

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

     CLASS ACTION COMPLAINT - 25                              Ide Law Office
                                                         7900 SE 28th Street, Suite 500
     (Case No. ________________)                           Mercer Island, WA 98040
                                                              Ph.: 206 625-1326
